DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 3-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular wherein a difference of the first threshold voltage and the first voltage is lower than a voltage that is 30% of a difference of the second voltage and the first voltage, and a difference of the second threshold voltage and the first voltage is higher than a voltage that is 70% of the difference of the second voltage and the first voltage.

As per claim 4, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular, “a third test signal that is an exclusive OR between the first test signal and the second test signal, a fourth test signal that is at the second logic level when the first test signal and the second test signal are both at the second logic level, and is at the first logic level when the first test signal and the second test signal are both at the first logic level, and a fifth test signal that is an exclusive OR between a voltage of the display signal and the fourth test signal, and brings the inspection signal to the first logic level when the third test signal is at the first logic level, or when the third test signal is at the second logic level and the fifth test signal is at the first logic level, and brings the inspection signal to the second logic level when the third test signal is at the second logic level and the fifth test signal is at the second logic level”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOSE R SOTO LOPEZ/               Primary Examiner, Art Unit 2694